 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   SUDHEER MOTURI,

 9                              Petitioner,                Case No. C18-1676-MJP-JPD

10          v.                                             ORDER APPOINTING FEDERAL
                                                           PUBLIC DEFENDER
11   KIRSTJEN M NIELSEN, et al.,

12                              Respondents.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Petitioner has filed a motion to

15   appoint counsel. Dkt. 8. Having considered petitioner’s request, his financial eligibility, and the

16   balance of the record, the Court finds and ORDERS:

17          (1)     At the Court’s direction, the Office of the Federal Public Defender (“FPD”)

18   reviewed petitioner’s case and spoke with petitioner regarding representation. Petitioner wishes

19   to be represented, and the FPD believes this case raises meritorious and novel issues. See Dkts. 6

20   & 8.

21          (2)     Because of the complex issues involved in this case, the interests of justice require

22   that counsel be appointed for petitioner. See 18 U.S.C. § 3006A(a)(2)(B). As required by

23   statute, petitioner has demonstrated that he is financially eligible for such appointment. See id.



     ORDER APPOINTING FEDERAL
     PUBLIC DEFENDER - 1
 1   Accordingly, petitioner’s request for appointment of counsel is GRANTED. The Court appoints

 2   the Federal Public Defender to represent petitioner in these proceedings.

 3          (3)     The Clerk shall send copies of this Order to petitioner, to the Federal Public

 4   Defender, to counsel for respondents, and to the Honorable Marsha J. Pechman.

 5          Dated this 4th day of January, 2019.



                                                   A
 6

 7
                                                   JAMES P. DONOHUE
 8                                                 United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER APPOINTING FEDERAL
     PUBLIC DEFENDER - 2
